Citation Nr: 0730095	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-11 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for residuals of a right 
wrist fracture. 

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for history of tinea 
cruris/pedis, onychomycosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to May 1966 
and from March 1968 to January 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.   

In August 2004, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.   

In its Statement of Accredited Representation in Appealed 
Case, dated in July 2005, the veteran's representative 
asserts a claim of entitlement to service connection for a 
right great toe disorder, based on removal of the toenail.  A 
rating action in January 2005 granted service connection for 
tinea pedis/onychomychosis to include the right toenail.  
Therefore, the representative's request is moot. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  However, notice in compliance with Dingess/Hartman 
has not been provided.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2006); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2006). 38 C.F.R. § 4.125(a) (2006) requires that diagnoses 
of mental disorders conform to the Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), and as was noted in 
Cohen v. Brown, 10 Vet. App. 128 (1997), the adoption of such 
a standard has resulted in the applicable criteria changing 
from an objective ("would evoke in almost anyone") standard 
in assessing whether a stressor is sufficient to trigger 
PTSD, to a subjective standard.

The sufficiency of a stressor is a clinical determination for 
the examining mental health professional.  Cohen, at 153 
(1997) (Nebeker, Chief Judge, concurring by way of synopsis).

The veteran does not base his claim for PTSD on combat but 
rather upon his exposure to wounded servicemen while he was 
hospitalized from a broken wrist.  Such a potential stressor 
is consistent with the circumstances, conditions, or 
hardships of the veteran's service, and the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor in this instance.  

The veteran was afforded a VA psychiatric examination in 
January 2004, but the examiner was somewhat equivocal as to 
whether a diagnosis of PTSD was supported.  The diagnosis, in 
pertinent part, was PTSD-related symptoms.  The VCAA requires 
that a medical examination should be afforded unless "no 
reasonable possibility" exists that an examination would aid 
in substantiating the veteran's claim.  Duenas v. Principi, 
18 Vet. App. 112 (2004) (per curiam); 38 U.S.C.A. § 5103A 
(West 2002).  VA will provide a medical examination when 
necessary to decide the claim, and an examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
diagnosed disability, or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, and indicates that the claimed 
disability may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159 (2006).  
Under the circumstances, the Board considers that the veteran 
should be afforded an examination by a psychiatrist to more 
definitively determine whether a diagnosis of PTSD is 
supported.  

Service connection for residuals of a right wrist fracture 
was established pursuant to a January 2005 rating.  No 
current VA examination was afforded, and the award appeared 
to be based primarily upon receipt of additional service 
medical records and the absence of pertinent complaints 
reflected in current outpatient treatment records.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Accordingly, 
the Board considers that the veteran should be afforded an 
examination of the right wrist.

The veteran claims that his skin condition is worse during 
the warm summer months.  It is noted that although some of 
the outpatient treatment records associated with the claims 
file were generated during the summer, the only comprehensive 
VA examination was afforded in December, which the Board 
notes is not ordinarily a warm month in Boston.  Given the 
nature of the veteran's disability- which is asserted as 
subject to exacerbation during the summer months, the RO 
should arrange for the veteran to undergo a VA dermatology 
examination during mid-summer months.  

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his respective claims and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within 
which to submit any evidence or 
information.  The AMC/RO should ensure 
compliance with the notice requirements 
set forth in Dingess as well as any 
other applicable legal precedent.  

2.  The AMC/RO should obtain from the 
veteran, the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for a psychiatric disorder, a 
right wrist disorder, or for tinea 
cruris/pedis, onychomycosis.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disorder.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record.  
The examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an in service stressor has resulted in 
the current psychiatric symptoms.  The 
examiner is requested to determine the 
validity of the veteran's reported 
symptoms and to determine (1) whether the 
diagnostic criteria for PTSD under DSM IV 
have been satisfied and (2) whether there 
is a nexus between PTSD symptomatology 
and one or more of the in service 
stressors found to be established by the 
RO.   A detailed rationale for all 
opinions expressed should be provided.  
The claims folder, or copies of all 
pertinent records, must be made available 
to the examiner for review. 

4.  The veteran should be afforded a VA 
medical examination by a VA physician 
or appropriate specialist to ascertain 
the current nature and extent of his 
residuals of a right wrist fracture in 
terms of the relevant rating criteria.  
All indicated tests and studies should 
be accomplished.  The claims folder 
must be made available to and reviewed 
by the examiner prior to completing the 
requested examination report and the 
examiner must document that such review 
was undertaken.  The physician should 
note any functional loss due to pain or 
weakness, fatigability, incoordination 
or pain on movement of a joint.  The 
physician is to indicate whether there 
is a greater limitation of motion due 
to pain on use, including use during 
flare-ups.  Adequate reasons and bases 
are to be provided for any opinion 
rendered.

5.  The AMC/RO should arrange for the 
veteran to be scheduled for a dermatology 
examination during a flare-up of his skin 
condition (during the summer), ensuring 
that any records requested from the VAMC 
are available for review at the 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should identify 
the current manifestations and severity 
of symptoms attributable to the veteran's 
service- connected skin condition, 
diagnosed as history of tinea 
cruris/pedis, onychomycosis.  All signs 
and symptoms necessary for rating the 
skin condition under the current rating 
criteria should be reported in detail.  
The examiner should comment as to whether 
the record shows that the veteran has 
been prescribed (now or at any time since 
December 2003) "systemic therapy such as 
corticosteroids or other immuno - 
suppressive drugs."  If so, the examiner 
should note the length of time per 12- 
month period that such medication has 
been used.  The complete rationale for 
all opinions expressed should be 
provided, including objective assessment 
of the frequency of outbreaks of the 
disorder.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


